Per Curiam.
Petitioner Committee on Professional Standards moves to suspend respondent attorneys on the ground they have failed to file a registration statement and pay the required attorney registration fee in accordance with section 468-a of the Judiciary Law and part 118 of the Rules of the Chief Administrator.
The moving papers indicate that despite written notices sent to them by the Office of Court Administration and a notice sent by petitioner, respondents have failed to register and pay the required fee.
Subdivision (5) of Judiciary Law § 468-a provides that noncompliance with the statute and rules regarding attorney registration “shall constitute conduct prejudicial to the administration of justice and shall be referred to the appropriate appellate division * * * for disciplinary action”. This Court has previously held that failure to comply with the registration requirements is professional misconduct warranting discipline (see, e.g., Matter of Arms, 251 AD2d 743; Matter of Ryan, 238 AD2d 713; Matter of Farley, 205 AD2d 874).
*601In view of respondents’ continued failure to comply with the attorney registration requirements of the Judiciary Law and Rules of the Chief Administrator, petitioner’s motion is granted and the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of this Court (see, Matter of Attorneys in Violation of Judiciary Law § 468-a, 262 AD2d 702).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that the respondents listed on the schedule attached hereto are suspended, effective 30 days from the date of this order, until further order of the court; and it is further ordered that respondents, for the period of suspension, are commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another, and are forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application or any advise in relation thereto; and it is further ordered that respondents shall comply with the provisions of this Court’s rules (22 NYCRR 806.9) regulating the conduct of suspended attorneys.
ATTORNEYS YEAR ADMITTED
1. Akinla, Oladele O. 1985
2. Askin, Marilyn 1983
3. Barot, Peter D. 1995
4. Beatty, Kim M. 1987
5. Beaven, Alan A. 1985
6. Behrndt, William C., Ill 1993
7. Bergman, Stephanie P. 1993
8. Bonanno, Joseph G. 1985
9. Bonnett, Erica R. 1995
10. Chan, Beartland T. 1993
11. Chang, Kyung Hyun 1995
12. Channing, David I. 1995
13. Chua, Charles D. 1995
14. Cloer, Stewart L. 1991
15. Crawford, Mark J. 1995
16. Cristallo, Steven 1993
17. Danek, David John 1993
18. Davidson, Kara A. 1991
19. Davis, Russell O. 1995
20. Delaney, James C. 1995
21. Disse, Werner 1989
*60222. Donovan, Michael D. 1985
23. Dy, Andre Claudio 1995
24. Ejimakor, Aloysius O. 1995
25. Frankel, Deborah C. 1993
26. Friedenthal, Alan H. 1995
27. Giannone, Richard J. 1991
28. Goldberg, Seth R. 1995
29. Goldman, Kenneth M. 1987
30. Gonzalez, Jimmy A. 1995
31. Greenbaum, Daniel P. 1993
32. Grinstein, Keith D. 1987
33. Hadyniak, Lydnn Q. 1989
34. Hailu, Zecharias 1995
35. Hall, Gary Patrick 1991
36. Hediger, Daniel D. 1995
37. Holtzman, Arlene M. 1993
38. Huston, Nita D. 1987
39. Jallah, David A. 1993
40. Janufka, Carol Mary 1995
41. Johansen, Gary Lee 1987
42. Johnson, Norton S. 1983
43. Johnston, Gary W. 1995
44. Kachikwu, Udokanma M. 1995
45. Kahn, Caroline 1987
46. Keimach, Gary 1995
47. Kennedy, Paul F. 1991
48. Kent, Kathryn A. 1995
49. Kernus, Susan Aker 1985
50. Kim, Kap You 1995
51. King, Aaron Y. 1995
52. King, Sean P. 1993
53. Klippstein, Nora Burke 1989
54. Kohm, Lynne M. 1989
55. Ladanaj, Stephen S. 1993
56. Lee, Hong Bum 1995
57. Lee, Sungwook 1995
58. Lekashman, John Q. 1991
59. Liemer, Susan P. 1987
60. Lindsey, Catherine Ann 1995
61. Lisi, Gregory S. 1993
62. Littman, Jeremy R. 1987
63. Lloyd, Joanne D. 1995
64. Machado, Paul J. 1983
65. Malone, Thomas B. 1995
66. Manriquez, Mario, Jr. 1985
67. Mercier, William C. 1983
68. Miller, S. Debra 1985
*60369. Mocarski, Thadeus J. 1989
70. Nacca, Richard 1995
71. Pandit, Sanatkumar V. 1985
72. Patel, Duriya 1991
73. Payne, Daniel G. 1985
74. Pelino, Jacquelyn S. 1995
75. Perkins, Djuna E. 1993
76. Philip, Karen M. 1991
77. Phillips, Judith J. 1993
78. Porway, Beverly R. 1989
79. Potter, Maria M. 1989
80. Ramaizal, Frank A. 1995
81. Reese, Judith R. 1989
82. Riecker, Andreas O. " 1995
83. Rigo, George 1993
84. Rodriguez-Morick, Jeanette 1995
85. Rotella, Jeffrey T. 1995
86. Salce, Valerio 1995
87. Sanchez, Deborah A. 1995
88. Santini, Betsy M. 1993
89. Schleider, Michelle Lynn 1995
90. Schreiber, Cheryl S. 1990
91. Schubert, Paul R. 1987
92. Shalov, Adam K. 1989
93. Shinkman, Florita S. 1983
94. Shtipelman, Nonna B. 1995
95. Smith, Erik Antonio 1995
96. Smith, Marshall A. 1995
97. Smith, Peter E. 1991
98. Sondak, Joel 1985
99. Studwell, Laura V. 1987
100. Syz, John D. 1991
101. Thomas, Tracy Rene 1995
102. Thompson, Myron A., IV 1995
103. Tong, Peter O. 1993
104. Treadwell, David O., Jr. 1993
105. Tung, Nicole J. 1995
106. Vagianos, Paul A. 1989
107. Velarde, Albert J. 1989
108. Voell, Gregory J. 1989
109. Vonzamft, Michael L. 1983
110. Weiner, Yale J. 1995
111. Wittstein, James R. 1995
112. Yablon, Gordon A. 1987
113. Yoon, Hwa Jin 1993
[As amended by unpublished orders entered June 29, July 20, July 31, 2000.]